Citation Nr: 1041858	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a skin disability (to 
include chronic rash, hives, and urticaria).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1974 to August 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 rating 
decision of the New Orleans, Louisiana Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file is 
now in the jurisdiction of the Waco, Texas RO.     

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

VA has a duty to make reasonable efforts to assist claimants in 
obtaining relevant evidence that the claimant has sufficiently 
identified.  Whenever VA attempts to obtain records from a 
Federal department or agency, the efforts shall continue until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain the 
records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c).  

A December 2003 VA outpatient treatment record notes that, 
"Social security disability was granted" as reported by the 
Veteran.  The evidence of record does not contain any Social 
Security Administration (SSA) records and there is no indication 
such were sought.  SSA records, and medical records underlying a 
SSA disability determination, are constructively of record, and 
must be secured unless it can be found that would not contain 
pertinent information.  There is no indication in the record 
whether the disabilities at issue were considered when the 
Veteran was awarded VA disability benefits, and the Board cannot 
find that there is no reasonable possibility that SSA records 
would be relevant.  Accordingly, the Veteran's SSA records must 
be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
also see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Furthermore, in January 2007 the Veteran was afforded a VA 
examination to determine whether his skin disability is related 
to service.  The veteran's STRs document a groin rash in service.  
While the examiner opined that the Veteran's current skin 
disability (hives/rash) is not related to "any condition" that 
the Veteran had on active duty, he did not specifically note that 
the Veteran's service treatment records (STRs) documented a rash 
in service or explain the rationale for the opinion (i.e., why 
current skin disability(ies) are unrelated to the rash in 
service), or address the Veteran's theory of entitlement (that 
rashes he acquired in service began to spread to his hands and 
then all over his body).   Governing caselaw has consistently 
held that a nexus opinion without an explanation of rationale is 
inadequate.  Consequently, another examination to secure a nexus 
opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (VA must provide an examination that is adequate for 
rating purposes).  

Accordingly, the case is REMANDED for the following:

1.	The RO should obtain from SSA a copy of 
its decision awarding the Veteran 
disability benefits and copies of all 
medical records and/or examinations 
underlying that determination.  

2.	The RO should then arrange for a 
dermatological examination of the Veteran 
to determine the nature and likely 
etiology of his current skin disability 
(ies).  The Veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the record and examination of the Veteran 
the examiner should identify (by medical 
diagnosis) each of the Veteran's current 
chronic skin disability(ies) and, as to 
each,  opine whether such is/are at least 
as likely as not (a 50 percent or greater 
probability) related to his service (to 
specifically include the documented 
rash/skin condition therein).  The 
examiner must explain the rationale for 
the opinion(s), to specifically include 
discussion of the Veteran's stated theory 
of entitlement, i.e, that a rash he 
acquired in service spread.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

